In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐1357 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

SCOTT C. REDMAN, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

              Appeal from the United States District Court for the 
                  Northern District of Illinois, Eastern Division  
              No. 1:16‐cr‐00079‐1 — Samuel Der‐Yeghiayan, Judge. 
                                  ____________________ 

        ARGUED JANUARY 11, 2018 — DECIDED APRIL 17, 2018 
                    ____________________ 

   Before  EASTERBROOK  and  BARRETT,  Circuit  Judges,  and 
STADTMUELLER, District Judge. *  
    STADTMUELLER, District Judge. From September 2015 until 
his arrest in February 2016, Scott Redman posed as a psychi‐
atrist at a Chicago medical clinic using the name and license 
number  of  Dr.  Julian  Lopez  Garcia.  He  “treated”  patients 

                                                 
*   Of the Eastern District of Wisconsin, sitting by designation.
2                                                          No. 17‐1357 

who suffered from a variety of mental illnesses, and he “pre‐
scribed” a variety of controlled substances. Redman is not a 
doctor; indeed, he did not attend school past the tenth grade. 
   A  jury  found  Redman  guilty  of  wire  fraud,  aggravated 
identity  theft,  furnishing  false  and  fraudulent  material  in‐
formation  in  documents  required  under  the  federal  drug 
laws,  and  distributing  controlled  substances.  The  district 
court  sentenced  Redman  to  157  months’  imprisonment  for 
these offenses. 
   On appeal, Redman does not contest his convictions, but 
he claims that the district court erred in determining the ap‐
propriate  sentence.  Finding  no  error  in  Redman’s  sentence, 
we affirm the decision of the district court. 
                             I. HISTORY 
    Scott Redman identified himself as Dr. Julian Lopez Gar‐
cia when he responded to an advertisement for an open psy‐
chiatry position at Clarity Clinic, a downtown Chicago men‐
tal health clinic. He submitted a curriculum vitae in which he 
claimed  to  have  attended  the  University  of  Connecticut  for 
undergraduate  and  medical  school,  as  well  as  a  residency, 
and that he was licensed to practice medicine in the state of 
Illinois.  In  mid‐September  2015,  Redman  interviewed  with 
the  clinic  owner,  Dr.  Pavan  Prasad,  to  whom  he  recited  the 
lies  listed  on  his  curriculum  vitae.  At  the  close  of  the  inter‐
view, Dr. Prasad offered him a job. 
    Redman initially declined the offer, but at the end of Oc‐
tober 2015, he reached out to Dr. Prasad and accepted a con‐
tract  position  at  Clarity  Clinic  as  a  psychiatrist.  Prior  to 
commencing  employment,  Redman  provided  falsified  doc‐
umentation  of  his  credentials:  an  employment  application, 
No. 17‐1357                                                         3

payroll  application,  I‐9  Employment  Eligibility  Verification 
form,  W‐9  form,  photograph  of  an  Indiana  driver’s  license 
with  Redman’s  picture,  photocopy  of  an  Illinois  medical  li‐
cense,  photocopy  of  a  medical  school  diploma,  a  residency 
certificate  for  training  in  psychiatry,  and  a  photocopy  of  a 
social security card. 
    He  enlisted  the  help  of  online  counterfeiting  services 
(“fakediplomanow.com,”  for  example)  to  create  some  of 
these  falsified  documents.  Each  bore  the  name  of  Julian 
Lopez  Garcia.  In  addition,  Redman  submitted  an  online 
Drug  Enforcement  Administration  Form  224  using  false  in‐
formation to obtain a DEA registration number, thereby en‐
abling  him  to  prescribe  controlled  substances.  He  obtained 
malpractice insurance by using false information as well. 
    During his approximately two‐and‐a‐half months of em‐
ployment at Clarity Clinic, Redman “treated” patients with a 
combination of therapy and controlled substances. He issued 
approximately  92  prescriptions  for  controlled  substances  to 
57 patients. Unsurprisingly, the government’s trial presenta‐
tion included evidence that Redman made errors in his prac‐
tice, particularly with respect to prescriptions. 
    In  one  instance,  Redman  prescribed  5  milligrams  of  a 
particular controlled substance, benzodiazepine, for which a 
normal  dosage  is  in  the  range  of  .5  milligrams.  Dr.  Prasad 
testified that any dosage of benzodiazepine for the particular 
patient  to  whom  Redman  prescribed  it  was  concerning  be‐
cause of the patient’s previous history of addiction. Another 
patient, whom Redman diagnosed with two mental illnesses 
treatable with two prescription medications, testified at trial 
that  she  later  saw  a  real  doctor  who  determined  she  had 
4                                                      No. 17‐1357 

been  completely  misdiagnosed  and  changed  her  medica‐
tions. 
    The clinic attributed Redman’s mistakes to his being a re‐
cent  graduate,  a  “little  rusty”  on  fundamentals  that  he 
would  eventually  correct.  At  trial,  Dr.  Prasad  testified  that 
he thought Redman was doing a “decent job.” By the end of 
his time at Clarity Clinic, Redman was seeing nearly a dozen 
patients a day. 
    Dr.  Prasad  also  testified  that  Redman  often  reminisced 
about his days in residency, and that Redman attended pro‐
fessional functions at which he would chat with other physi‐
cians  about  his  experience  and  interest  in  certain  areas  of 
medicine. 
    Local authorities, and later the federal government, were 
alerted to Redman’s scheme when the real Dr. Julian Lopez 
Garcia  reported  that  someone  had  used  his  State  of  Illinois 
medical license number to obtain a DEA registration number 
in his name. Redman was charged in a ten‐count indictment 
with  three  counts  of  wire  fraud  in  violation  of  18  U.S.C. 
§ 1343, one count of aggravated identity theft in violation of 
18  U.S.C.  § 1028A(a)(1),  one  count  of  furnishing  false  and 
fraudulent material in an  application filed under Title 21  of 
the  United  States  Code  in  violation  of  21  U.S.C. 
§ 843(a)(4)(A),  and  four  counts  of  distributing  a  controlled 
substance  in  violation of  21 U.S.C. § 841(a)(1). Redman pro‐
ceeded to trial and was convicted by a jury on all counts. 
   The  probation  officer  who  prepared  Redman’s  presen‐
tence  investigation  report  recommended  grouping  the  wire 
fraud  counts  together  with  the  false  statements  count,  pur‐
suant  to  U.S.S.G.  § 3D1.2.  All  counts  for  distribution  of  a 
No. 17‐1357                                                           5

controlled  substance  were  also  grouped.  The  aggravated 
identity theft count was not grouped. 
    Various enhancements were applied in the calculation for 
the offense level for each group, and the combined adjusted 
offense level was 31. Coupled with a criminal history catego‐
ry  of  II,  Redman’s  sentencing  Guidelines  range  was  121  to 
151 months’ imprisonment, with a mandatory two‐year con‐
secutive  term  of  imprisonment  for  the  aggravated  identity 
theft count. 
    At sentencing, Redman objected to enhancements for the 
monetary loss amount, the number of victims, the use of so‐
phisticated means, his conscious or reckless disregard for the 
risk of death or injury to patients, his abuse of trust, and the 
involvement  of  vulnerable  victims.  The  district  court  over‐
ruled  his  objections,  adopted  the  Guidelines  calculation  as 
presented in the presentence report, and imposed a sentence 
of 157 months’ imprisonment. 
                           II. ANALYSIS 
    Redman’s  appeal  challenges  the  district  court’s  applica‐
tion of only two of the above‐noted enhancements, both ap‐
plied to the offense level for the grouping of counts for wire 
fraud and false statements: a two‐level enhancement for use 
of sophisticated means under U.S.S.G. § 2B1.1(b)(10)(C), and 
a  two‐level  enhancement  for  conduct  that  involved  a  con‐
scious  or  reckless  disregard  of  a  risk  of  death  or  serious 
bodily injury under U.S.S.G. § 2B1.1(b)(15)(A). 
   We  review  the  district  court’s  interpretation  of  the  sen‐
tencing  Guidelines  de  novo  and  its  findings  of  fact  for  clear 
error.  United  States  v.  Fletcher,  763  F.3d  711,  715  (7th  Cir. 
2014).  The  determinations  that  Redman’s  conduct  involved 
6                                                      No. 17‐1357 

sophisticated  means  and  posed  a  conscious  or  reckless  risk 
of serious bodily injury are findings of fact, and we therefore 
review for clear error. United States v. Wayland, 549 F.3d 526, 
528  (7th  Cir.  2008)  (sophisticated  means);  United  States  v. 
Vivit, 214 F.3d 908, 920 (7th Cir. 2000) (risk of serious bodily 
injury). “A finding of fact is clearly erroneous only if, based 
upon the entire record, we are left with the definite and firm 
conviction that a mistake has been committed.” United States 
v. Gallardo, 497 F.3d 727, 740  (7th Cir. 2007) (quoting United 
States v. Chamness, 435 F.3d 724, 726 (7th Cir. 2006)). 
     A. Sophisticated Means 
   We turn first to Redman’s challenge to the “sophisticated 
means” enhancement. Section 2B1.1(b)(10)(C) calls for a two‐
level  upward  adjustment  if  the  offense  “involved  sophisti‐
cated  means  and  the  defendant  intentionally  engaged  in  or 
caused the conduct constituting sophisticated means.” 
    The  application note  for  this subsection defines “sophis‐
ticated means” as: 
        especially  complex  or  especially  intricate  of‐
        fense  conduct  pertaining  to  the  execution  or 
        concealment  of  an  offense.  For  example,  in  a 
        telemarketing scheme, locating the main office 
        of  the  scheme  in  one  jurisdiction  but  locating 
        soliciting operations in another jurisdiction or‐
        dinarily  indicates  sophisticated  means.  Con‐
        duct  such  as  hiding  assets  or  transactions,  or 
        both, through the use of fictitious entities, cor‐
        porate shells, or offshore financial accounts al‐
        so ordinarily indicates sophisticated means. 
No. 17‐1357                                                             7

U.S.S.G.  § 2B1.1,  Cmt.  9(B);  see  also  United  States  v.  Stitman, 
472  F.3d  983,  987  (7th  Cir.  2007)  (Guidelines  application 
notes  are  binding  authority).  The  note’s  list  of  examples  is 
not exhaustive; it “reflects that a wide range of criminal con‐
duct might be deemed sophisticated.” United States v. Allan, 
513 F.3d 712, 715 (7th Cir. 2008). 
    The  district  court  found  application  of  the  sophisticated 
means  enhancement  was  appropriate  based  on  the  “ample 
evidence showing that the defendant caused the creation of 
a  substantial  amount  of  paperwork,  including  fake  diplo‐
mas,  fake  resumes,  and  fake  unauthorized  licenses  and 
made government filings in order to further and conceal his 
elaborate scheme.” (Docket #105 at 16). 
   Redman  insists  that  his  conduct  was  not  more  complex 
than typical fraud. See United States v. Ghaddar, 678 F.3d 600, 
602  (7th  Cir.  2012)  (“[T]he  adjustment  for  sophisticated 
means is warranted only when the conduct shows a greater 
level  of  planning  or  concealment  than  a  typical  fraud  of  its 
kind.”) (internal quotation omitted). He argues, for example, 
that the falsified documents were obtained from a decidedly 
unsophisticated  website.  Further,  his  scheme  was  not  pro‐
longed,  the  only  other  people  he  involved  were  the  anony‐
mous  individuals  behind  the  websites  hawking  fake  docu‐
ments, and discovery of his scheme did not require a private 
investigator. 
    The  facts  of  this  case  clearly  warrant  application  of  the 
sophisticated  means  enhancement.  Redman’s  scheme  paral‐
lels  conduct  that  we  have  previously  deemed  “sophisticat‐
ed.”  See,  e.g.,  United  States  v.  Anobah,  734  F.3d  733,  739  (7th 
Cir.  2013)  (defendant  used  straw  purchasers  and  created 
false  loan  applications  and  false  documents  to  support  the 
8                                                        No. 17‐1357 

misinformation  in  the  false  loan  applications);  Allan,  513 
F.3d at 716 (defendants used fictitious business entities, doc‐
tored fax headers, and fashioned phony e‐mail addresses to 
resemble legitimate contact information); United States v. Ret‐
tenberger,  344  F.3d  702,  705  (7th  Cir.  2003)  (defendants  sub‐
mitted  falsified  documents  to  insurers  and  the  federal  gov‐
ernment to obtain disability benefits); cf. United States v. Wu, 
81  F.3d  72,  73–74  (7th  Cir.  1996)  (finding  sophistication  un‐
der § 2T1.1(b)(2), the analog of § 2B1.1(b)(10)(C) in tax fraud 
cases, where defendant falsified business records, used false 
names, and provided misleading tax information). 
   Rettenberger  is  particularly  apposite.  Rettenberger,  along 
with  his  wife,  defrauded  insurers  and  the  Social  Security 
Administration by pretending, in writing and in interviews, 
that  he  was  disabled.  Rettenberger,  344  F.3d  at  705.  As  we 
noted in that case, “[f]ooling a skilled neurologist and 14 in‐
surers  requires  intricate  maneuvers.”  Id.  at  709.  Redman’s 
conduct  required  planning  and  deception  sophisticated 
enough  to  fool  Dr.  Prasad  and  the  clinic’s  patients  and  in‐
volved  devious  maneuvers  at  least  as  intricate  as  those  in 
Rettenberger. 
    Finally,  that  Redman’s  scheme  only  lasted  a  couple  of 
months  and  involved  a  primitive  counterfeiting  website 
does  not,  in  this  case,  diminish  its  sophistication.  See  Ghad‐
dar,  678  F.3d  at  602  (“[N]ot  all  of  [the  defendant’s]  actions 
needed  to  be  elaborate  for  the  adjustment  to  apply;  it  is 
enough  that,  as  the  district  court  found,  his  actions  when 
viewed as a whole constituted a sophisticated scheme.”). 
   Redman’s  conduct  involved  a  series  of  complicated  and 
elaborate  theatrics  to  commit  and  conceal  his  criminal  con‐
No. 17‐1357                                                          9

duct.  The  district  court  did  not  clearly  err  in  finding  that 
Redman’s scheme involved sophisticated means. 
   B. Conduct Involving Conscious or Reckless Risk of Death or 
      Serious Bodily Injury 
   We turn next to Redman’s challenge to the application of 
the enhancement for placing patients at risk of death or seri‐
ous  injury.  Section  2B1.1(b)(15)(A)  calls  for  a  two‐level  up‐
ward  adjustment  if  the  offense  involved  “the  conscious  or 
reckless risk of death or serious bodily injury.” 
    “Serious bodily injury” is a phrase of general applicabil‐
ity  used  frequently  throughout  the  Guidelines  and  means 
“injury  involving  extreme  physical  pain  or  the  protracted 
impairment  of  a  function  of  a  bodily  member,  organ,  or 
mental  faculty;  or  requiring  medical  intervention  such  as 
surgery, hospitalization, or physical rehabilitation.” U.S.S.G. 
§ 1B1.1,  Cmt.  1(L).  Actual  injury  need  not  occur  for  the  en‐
hancement to apply. Vivit, 214 F.3d at 921. 
    In  applying  this  enhancement,  the  district  court  empha‐
sized  that  Redman’s  patients,  who  had  serious  psychiatric 
problems, relied on him to diagnose and treat their illnesses. 
Redman had absolutely no training to equip him to do that. 
His conduct, both in what he did to treat patients and what 
he might have missed because of his lack of training, put his 
patients at risk. 
    Similarly, the government argues on appeal that the risk 
of  addiction  and  even  death  from  mis‐prescribed  medica‐
tions,  along  with  the  risk  that  a  misdiagnosis  of  a  patient 
with  a  serious  mental  illness  could  lead  to  serious  harm  to 
the  patient  or  others,  falls  squarely  within  the  standard  for 
“serious bodily injury.” U.S.S.G. § 1B1.1, Cmt. 1(L). 
10                                                         No. 17‐1357 

    The real Dr. Julian Lopez Garcia penned a letter that was 
read  at  sentencing,  stating  that  “[e]very  time  a  prescription 
is written, the physician has to weigh the benefits, risks, ad‐
verse  reaction  profile  and  potential  benefit  for  the  patient. 
Also, the doctor has to prescribe a precise dose and evaluate 
possible interactions with other medications. It is a complex 
process but if done incorrectly can have serious implications 
in the health of a patient and can even cause their demise. … 
Mr.  Redman  put  every  patient’s  life  at  stake  when  he  reck‐
lessly  decided  to  treat  and  write  prescriptions  under  my 
name.” (Docket #105 at 9). 
     Redman argues that, despite his lack of medical training 
or credentials, he was capable of acting as a psychiatrist and 
prescribing controlled substances in a way that did not cause 
a  risk  of  serious  injury.  He  made  a  similar  argument  at  his 
sentencing hearing, noting that 150 years ago, there were no 
formal licensing requirements for medical treatment provid‐
ers  and  those  providers  were  nonetheless  competent  to  do 
their jobs.  
    This  argument  strains  credulity.  Of  course,  Redman  not 
only  lacks  the requisite credentials, he lacks any training or 
knowledge  about  the  practice  of  medicine.  And,  as  the  dis‐
trict  court  aptly  noted,  Redman’s  crimes  did  not  occur  150 
years ago. Redman committed his crimes at a time when ed‐
ucational and licensing requirements were in place to protect 
patients  from  potential  harm  from  unqualified  people  like 
Redman. 
    Indeed, Redman’s conduct was more egregious than that 
of other defendants whose conduct we have found warrant‐
ed  this  enhancement.  See,  e.g.,  United  States  v.  Jimenez,  41  F. 
App’x  1,  4  (7th  Cir.  2002)  (defendant  podiatrist  prescribed 
No. 17‐1357                                                           11

painkillers and anxiety medications to patients who did not 
need them); Vivit, 214 F.3d at 920 (defendant physician failed 
to  perform  physical  examinations  on  patients  who  visited 
him  following  automobile  accidents  and  failed  to  perform 
certain basic diagnostic tests, such as taking blood pressure, 
on  other  patients  who  later  proved  to  be  at  risk).  Unlike 
Vivit  and  Jimenez,  Redman  is  not  a  trained  and  licensed 
medical  professional  who  performed  his  duties  with  crimi‐
nal negligence. He is a high‐school dropout fraudster. 
    Finally, Redman argues that the district court erred by re‐
lying  on  “speculation”  in  determining  whether  Redman’s 
conduct  involved  the  conscious  or  reckless  risk  of  death  or 
serious bodily injury. He points to the judge’s observation at 
sentencing  that  “no  one  knows  the  long‐term  harm  caused 
by  [Redman’s]  actions.”  (Docket  #105  at  17).  But  Redman’s 
argument misses the mark, because the enhancement applies 
in cases involving a risk of serious injury, not proof of actual 
injury.  Although  it  is  true  that  sentencing  determinations 
must be based on “reliable evidence, not speculation or un‐
founded  allegations,”  United  States  v.  Bradley,  628  F.3d  394, 
400  (7th  Cir.  2010),  the  district  court  in  this  case  relied  on 
ample  evidence  that  Redman  exposed  his  “patients”  and 
others to the risk of tragic harm. 
   The  district  court  did  not  clearly  err  by  concluding  that 
Redman recklessly created a serious risk of bodily injury. 
                        III. CONCLUSION 
    For the foregoing reasons, we find no error in the district 
court’s  application  of  the  sentencing  enhancements  about 
which  Redman  complains.  Accordingly,  the  decision  of  the 
district court is AFFRIMED.